Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2016

                                   No. 04-16-00323-CV

                           IN RE JENNIFER VILLARREAL,

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2015CV06504
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to August 24, 2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court